Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            04-AUG-2021
                                            07:46 AM
                                            Dkt. 99 ODMR

                         NO. CAAP-XX-XXXXXXX

                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

              IN THE INTEREST OF J.M. and Z.M., Minors


          APPEAL FROM THE FAMILY COURT OF THE FIFTH CIRCUIT
                         (FC-S NO. 19-00007)


                              ORDER
       (By: Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

            Upon consideration of the July 27, 2021 Motion to

Reconsider by Appellant Mother, and the records, this court did

not overlook or misapprehend any law or fact.     Hawai#i Rules of

Appellate Procedure Rule 40(b).
            IT IS HEREBY ORDERED that the Motion to Reconsider is

denied.

            DATED: Honolulu, Hawai#i, August 4, 2021.

                                     /s/ Lisa M. Ginoza
                                     Chief Judge

                                     /s/ Katherine G. Leonard
                                     Associate Judge

                                     /s/ Keith K. Hiraoka
                                     Associate Judge